Exhibit 10.9.4

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This Third Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of September 15, 2012, by and among Fifth Third Bank, an Ohio banking
corporation (the “Bank”) and Meridian Bioscience, Inc., an Ohio corporation
(“Parent” or “Agent”), Meridian Bioscience Corporation, an Ohio corporation
(“Corp.”), Omega Technologies, Inc., an Ohio corporation (“Omega”) and Meridian
Life Science, Inc., a Maine corporation (“MLS”) (collectively, the “Borrowers”
and individually a “Borrower”).

WHEREAS, Bank and Borrowers entered into that certain Loan and Security
Agreement, dated as of August 1, 2007, as amended from time to time (the
“Agreement”);

WHEREAS, Bank and Borrowers wish to amend the Agreement to modify certain
provisions of the Agreement.

NOW THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

 

1. Amendments.

 

  (A) The following terms are hereby deleted from Section 1.1 of the Agreement:

Applicable LIBOR/Euro LIBOR Margin

Election Year

Euro LIBOR Interest Period

Euro LIBOR Pricing Option

Euro LIBOR Rate

LIBOR Pricing Option

LIBOR Interest Period

Pricing Option

 

  (B) The following term contained in Section 1.1 of the Agreement is hereby
amended and restated to read as follows:

“LIBOR Rate” means the rate of interest (rounded upwards, if necessary, to the
next 1/16th of 1% and adjusted for reserves if Bank is required to maintain
reserves with respect to relevant advances) fixed by the British Bankers’
Association at 11:00 a.m., London time, relating to quotations for the one month
London Interbank Offered Rates on U.S. Dollar deposits as published on Bloomberg
LP, or, if no longer provided by Bloomberg LP, such rate as shall be determined
in good faith by the Bank from such sources as it shall determine to be
comparable to Bloomberg LP (or any successor) as determined by Bank at
approximately 10:00 a.m. Cincinnati, Ohio time on the relevant date of
determination. The interest rate payable under the Revolving Note shall
initially be determined as of the date of the initial advance of funds to
Borrowers under the Revolving Note and shall be effective until the first
business day of the month following the period after the initial advance. The
interest rate payable under the Revolving Note shall be adjusted automatically
on the first business day each one month thereafter, commencing on the first
business day of the month following the expiration of the initial interest rate
determination under the Revolving Note.



--------------------------------------------------------------------------------

(C) Section 2.1(d) of the Agreement is hereby amended and restated in its
entirety to read as follows:

(d) The Facility shall expire on September 15, 2015, and the entire outstanding
principal balance of the Revolving Note, and all accrued interest, shall become
due and payable not later than that date. Borrowers may prepay the principal
balance of the Revolving Note in whole or part at any time. Until all
Obligations have been fully repaid and this Agreement has terminated, Bank shall
retain its security interest in all Collateral then existing or arising
thereafter.

(D) Section 2.2 of the Agreement is hereby amended and restated in its entirety
as follows:

2.2 Interest.

(a) Subject to the terms and conditions of this Agreement, the Loans shall bear
interest at an annual rate equal to the LIBOR Rate plus the percentage
identified pursuant to Section 2.3 as the LIBOR Margin (the “Applicable LIBOR
Margin”).

(b) Interest on the outstanding principal amount of the Loans is payable in
arrears on the first day of each calendar quarter, commencing October 1, 2012.
In addition, all accrued interest is payable at maturity (whether by
acceleration, notice of intention to prepay or otherwise). Interest on the Loans
shall be computed on the basis of a 360-day year and charged for the actual
number of days elapsed. Upon the occurrence of an Event of Default and until
such Event of Default is waived, the Loans shall bear interest at the Borrower
Default Rate; this provision does not constitute a waiver of any Event of
Default or an agreement by Bank to permit any late payments whatsoever.

(c) Borrowers shall have the right to prepay the Loans in whole at any time, or
in part from time to time, without premium or penalty. Each notice of prepayment
shall be irrevocable and shall obligate Borrowers to prepay the amount stated
therein on the date stated therein.

(d) In no event shall the interest rate and other charges hereunder exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that a
court determines that Bank has received interest and other charges hereunder in
excess of the highest permissible rate applicable hereto, such excess shall be
deemed received on account of, and shall automatically be applied to reduce, the
principal balance of the Loans, and the provisions hereof shall be deemed
amended to provide for the highest permissible rate. If there are no Obligations
outstanding, the Bank shall refund to Borrowers such excess.

 

2



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein contained to the contrary, if at any time
any change in any law, regulation or official directive, or in the
interpretation thereof, by any governmental body charged with the administration
thereof, shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for Bank to fund or maintain its
funding based on the LIBOR Rate of any portion of the principal amount of the
Revolving Note or otherwise to give effect to Bank’s obligations as contemplated
hereby, (i) Bank may by facsimile or other written notice thereof to Agent on
behalf of Borrowers declare Bank’s obligations in respect of the LIBOR Rate to
be terminated forthwith, and (ii) Borrowers’ right to LIBOR Rate pricing is
terminated until Bank notifies Agent on behalf of Borrowers that the right to
such LIBOR pricing is reinstated. In such event, amounts outstanding under the
Revolving Note shall bear interest at a rate equal to Lender’s Prime Rate or
such other rate of interest as may be agreed to between Lender and Borrower.

(f) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with an guideline
or request from any central bank or other governmental authority (whether or not
having the force of law), there shall be any increase in the cost to Bank of
agreeing to make or of making, funding or maintaining Loans based on the LIBOR
Rate or , then from time to time, upon written demand by Bank if it shall at the
time be the general policy or practice of Bank to demand such compensation in
similar circumstances under comparable provisions of other credit agreements,
Borrowers shall pay to Bank additional amounts sufficient to compensate Bank for
such increased cost and Bank shall be entitled to additional compensation for
only that portion of such costs incurred from and after the date that is ten
(10) days prior to the date Borrower receives such notice. A certificate as to
the amount of such increased cost submitted to Agent on behalf of Borrowers by
Bank shall be conclusive and binding for all purposes, absent manifest error.

(E) Section 2.3 of the Agreement is hereby amended and restated in its entirety
to read as follows:

2.3 Applicable LIBOR Margin

(a) The Applicable LIBOR Margin expressed as a percentage, in effect on any date
shall be determined based on the ratio of Total Funded Debt to EBITDA of
Borrowers (which shall be determined pursuant to clause (c) of this paragraph),
as follows:

 

Applicable Margin   

Level I Status
Funded

Debt/EBITDA
£0.50:1.00

   

Level II Status
Funded

Debt/EBITDA

>0.50:1.00£0.75:1.00

   

Level III Status

Funded

Debt/EBITDA

>0.75:1.00<3.00:1.00

 

Unused Fee

     0.125 %      0.125 %      0.125 % 

Libor Margin

     +0.75 %      +0.90 %      +1.15 % 

 

3



--------------------------------------------------------------------------------

(b) The Total Funded Debt to EBITDA in effect on a certain date is determined as
follows: the Borrowers shall calculate Total Funded Debt to EBITDA each quarter
and attach quarterly financial statements to such calculation and deliver same
to Bank at the time that the Bank receives the financial statements of Borrowers
delivered to Bank pursuant to Section 4.1 hereof; provided, however, that if
such financial statements or Total Funded Debt to EBITDA are not delivered on a
timely basis, are not accurate and correct, or are not prepared in accordance
with the requirements of this Agreement, then the Total Funded Debt to EBITDA
shall be the ratios determined by Bank in its sole judgment. If the Total Funded
Debt to EBITDA as recalculated requires a change in Applicable LIBOR Margin, the
Applicable LIBOR Margin will change accordingly starting on the first day of the
calendar month following the Bank’s receipt of such financial statements.

(c) If any financial statements of Borrowers are later determined to have been
incorrect, and if the Total Funded Debt to EBITDA determined pursuant to the
correct information would result in a greater amount owing by Borrowers for the
relevant period than had been actually paid by Borrowers for such period,
Borrowers shall pay to Bank upon demand, the difference between the amount
actually paid for the relevant period and the amount owed based on the Total
Funded Debt to EBITDA determined pursuant to the correct information, together
with interest on the amount owed at the Prime Rate. If any financial statements
of Borrowers are later determined to have been incorrect, and if the Total
Funded Debt to EBITDA determined pursuant to the correct information will result
in a lesser amount of money owing by Borrowers for the relevant period than had
actually been paid by Borrowers for such period, then Borrowers shall receive
from Bank to the ratable benefit of Borrowers upon demand, the difference
between the amount actually paid for the relevant period and the amount owed
based on the Total Funded Debt to EBITDA, determined pursuant to the correct
information.

(d) If any financial statements of Borrowers are later determined to have been
incorrect as a result of a retroactive change in Generally Accepted Accounting
Principles, and if the Total Funded Debt to EBITDA determined pursuant to such
changed information would result in a lesser amount owing by Borrowers for the
relevant period than had been actually paid by Borrowers for such period, Bank
upon demand shall rebate or credit the difference to Borrowers between the
amount actually paid for the relevant period and the amount owed based on the
Total Funded Debt to EBITDA determined pursuant to the changed information.

(F) Sections 4.1(a) and (b) of the Agreement are hereby amended and restated in
its entirety to read as follows:

(a) Within forty-five (45 ) days after the end of the first three fiscal
quarters of each fiscal year, a copy of its quarterly Form 10-Q filing with the
United States Securities and Exchange Commission and for the Bank shall include
its balance sheet as of the end of such quarter, and profit and loss statements
and cash flow statements for such quarter and for the year to date, which
statements shall be in reasonable detail, prepared and certified as complete and
correct, subject to changes resulting from year-end adjustments, by the
principal financial officer of the Agent and shall be in such form as is
reasonably acceptable to the Bank;

 

4



--------------------------------------------------------------------------------

(b) Within one hundred twenty (120) days after the end of each fiscal year
beginning with the current fiscal year, an annual Form 10-K filed with the
United States Securities and Exchange Commission, and for the Bank shall include
a copy of its financial statements for such year including its balance sheet,
profit and loss and cash flow statements for such year, which statements shall
be audited by a firm of independent certified public accountants acceptable to
Bank (which acceptance shall not be unreasonably withheld), and accompanied by a
standard audit opinion of such accountants without significant qualification;

(G) A new Section 8.1(m) is hereby added to the Event of Default Section of the
Agreement to read as follows:

(m) Failure of Borrowers to cause Bioline USA, Inc., a Massachusetts corporation
(“Bio”), to authorize, execute and deliver all instruments necessary to have Bio
become a co-borrower and debtor under this Agreement and the Note (and to be
bound by the security agreement provisions contained herein) prior to
January 15, 2013.

(H) Exhibit 2.1(c) to the Agreement is hereby amended and restated as set forth
on attached Exhibit 2.1(c).

2. Representations, Warranties and Covenants of Borrowers. To induce Bank to
enter into this Amendment, Borrowers represent and warrant as follows:

 

  (a) No Event of Default (as such term is defined in Section 8 of the
Agreement) or event or condition which, with the lapse of time or giving of
notice or both, would constitute an Event of Default exists on the date hereof.

 

  (b) The person executing this Amendment is a duly elected and acting officer
of each Borrower and is duly authorized by the Board of Directors of such
Borrower to execute and deliver this Amendment on behalf of such Borrower.

3. Conditions. Bank’s obligations under this Amendment are subject to the
following conditions:

 

  (a) Borrowers shall execute and deliver to Bank this Amendment, the Amended
and Restated Revolving Note attached to this Amendment as Exhibit 2.1(c) and all
other documents listed on the Bank’s List of Documents for this Amendment.

 

  (b) At Bank’s request, the Bank shall have been furnished copies, certified by
the Secretary or Assistant Secretary of Borrowers, of resolutions of the Board
of Directors of each Borrower authorizing the execution of this Amendment and
all other documents executed in connection herewith (which resolutions will be
in the form reasonably acceptable to Bank).

 

5



--------------------------------------------------------------------------------

  (c) The representations and warranties of Borrowers in Section 3 hereof shall
be true and correct on the date of execution of this Amendment.

 

  (d) Borrowers shall pay to the Bank all expenses and attorneys’ fees incurred
by Bank in connection with the preparation, execution and delivery of this
Amendment and related documents.

 

4. General.

 

  (a) Except as expressly modified hereby, the Agreement remains unaltered and
in full force and effect. Borrowers acknowledge that Bank has made no oral
representations to Borrowers with respect to the Agreement and this Amendment
thereto and that all prior understandings between the parties are merged into
the Agreement as amended by this writing. All Loans outstanding on the date of
execution of this Amendment shall be considered for all purposes to be Loans
outstanding under the Agreement as amended by this Amendment.

 

  (b) Capitalized terms used and not otherwise defined herein will have the
meanings set forth in the Agreement.

 

  (c) Nothing contained herein will be construed as waiving any default or Event
of Default under the Agreement or will affect or impair any right, power or
remedy of the Bank under or with respect to the Loans, the Agreement, or any
other agreement or instrument guaranteeing, securing or otherwise relating to
the Loans.

 

  (d) This Amendment shall be considered an integral part of the Agreement, and
all references to the Agreement in the Agreement itself or any document
referring thereto shall, on and after the date of execution of this Amendment,
be deemed to be references to the Agreement as amended by this Amendment.

 

  (e) This Amendment will be binding upon and inure to the benefit of Borrowers
and Bank and their respective successors and assigns.

 

  (f) All representations, warranties and covenants made by Borrowers herein
will survive the execution and delivery of this Amendment.

 

  (g) This Amendment will, in all respects, be governed and construed in
accordance with the laws of the State of Ohio.

 

  (h) This Amendment may be executed in one or more counterparts, each of which
will be deemed an original and all of which together will constitute one and the
same instrument.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers and Bank have executed this Agreement by their
duly authorized officers as of the date first above written.

 

MERIDIAN BIOSCIENCE CORPORATION       MERIDIAN BIOSCIENCE, INC. By:  

/s/ Melissa A. Lueke

    By:  

/s/ Melissa A. Lueke

Its:   CFO & Secretary     Its:   EVP, CFO & Secretary OMEGA TECHNOLOGIES, INC.
    MERIDIAN LIFE SCIENCE, INC. By:  

/s/ Melissa A. Lueke

    By:  

/s/ Melissa A. Lueke

Its:   CFO & Secretary     Its:   CFO & Secretary FIFTH THIRD BANK       By:  

/s/ John M. Covington

      Its:   Vice President      

 

7



--------------------------------------------------------------------------------

EXHIBIT 2.1(c)

AMENDED AND RESTATED

REVOLVING NOTE

 

   Cincinnati, Ohio $30,000,000    Dated: August 1, 2007    Restated:
September 15, 2012

Meridian Bioscience, Inc., an Ohio corporation, Meridian Bioscience Corporation
an Ohio corporation (“Corp.”), Omega Technologies, Inc., an Ohio corporation
(“Omega”), and Meridian Life Science, Inc., a Maine corporation (collectively
and jointly and severally the “Borrowers” and individually a “Borrower”), for
value received, hereby promises to pay to the order of FIFTH THIRD BANK (the
“Bank”) at its offices, 38 Fountain Square Plaza, Cincinnati, Ohio 45263, in
lawful money of the United States of America and in immediately available funds,
the principal sum of $30,000,000 or such lesser unpaid principal amount as may
be advanced by the Bank pursuant to the terms of the Loan and Security Agreement
dated August 1, 2007 by and among the Borrowers and the Bank, as same may be
amended from time to time (the “Agreement”). This Note shall mature and be
payable in full on September 15, 2015, or such later date as may be determined
and agreed upon between Bank and Borrowers pursuant to the Agreement.

The principal balance hereof outstanding from time to time shall bear interest
as set forth in the Agreement. Interest will be calculated based on a 360-day
year and charged for the actual number of days elapsed, and will be payable as
set forth in the Agreement. After the occurrence of an Event of Default, this
Note shall bear interest (computed and adjusted in the same manner, and with the
same effect, as interest hereon prior to maturity), payable on demand, at a rate
per annum equal to six percent (6%) above the rate that would otherwise be in
effect, until paid, and whether before or after the entry of judgment hereon.

The principal amount of each loan made by the Bank and the amount of each
prepayment made by the Borrowers shall be recorded by the Bank on the schedule
attached hereto or in the regularly maintained data processing records of the
Bank. The aggregate unpaid principal amount of all loans set forth in such
schedule or in such records shall be presumptive evidence of the principal
amount owing and unpaid on this Note. However, failure by Bank to make any such
entry shall not limit or otherwise affect Borrowers’ obligations under this Note
or the Agreement.

This Note is the Revolving Note referred to in the Agreement, and is entitled to
the benefits, and is subject to the terms, of the Agreement. The principal of
this Note is prepayable in the amounts and under the circumstances, and its
maturity is subject to acceleration upon the terms, set forth in the Agreement.
Except as otherwise expressly provided in the Agreement, if any payment on this
Note becomes due and payable on a day other than one on which Bank is open for
business (a “Business Day”), the maturity thereof shall be extended to the next
Business Day, and interest shall be payable at the rate specified herein during
such extension period.

Borrower shall pay to the Bank a note processing fee of $750 on the Restated
Date of this Note.



--------------------------------------------------------------------------------

This Note amends and restates in its entirety, and is issued, not as a payment
toward, but as a continuation of, the obligations of Borrowers to Bank pursuant
to, that certain Revolving Note dated August 1, 2007, in the principal amount of
$30,000,000 (together with all prior amendments thereto or restatements thereof
the “Prior Note”). Accordingly, this Note shall not be construed as a novation
or extinguishment of, the obligations arising under the Prior Note, and its
issuance shall not affect the priority of any security interest granted in
connection with the Prior Note.

In no event shall the interest rate on this Note exceed the highest rate
permissible under any law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that a court
determines that Bank has received interest and other charges under this Note in
excess of the highest permissible rate applicable hereto, such excess shall be
deemed received on account of, and shall automatically be applied to reduce the
amounts due to Bank from the Borrowers under this Note, other than interest, and
the provisions hereof shall be deemed amended to provide for the highest
permissible rate. If there are no such amounts outstanding, Bank shall refund to
Borrowers such excess.

Borrowers and all endorsers, sureties, guarantors and other persons liable on
this Note hereby waive presentment for payment, demand, notice of dishonor,
protest, notice of protest and all other demands and notices in connection with
the delivery, performance and enforcement of this Note, and consent to one or
more renewals or extensions of this Note.

This Note may not be changed orally, but only by an instrument in writing.

 

2



--------------------------------------------------------------------------------

This Note is being delivered in, is intended to be performed in, shall be
construed and enforceable in accordance with, and be governed by the internal
laws of, the State of Ohio without regard to principles of conflict of laws.
Borrowers agree that the State and federal courts in Hamilton County, Ohio or
any other court in which Bank initiates proceedings have exclusive jurisdiction
over all matters arising out of this Note, and that service of process in any
such proceeding shall be effective if mailed to Borrowers at their address
described in the Notices section of the Agreement. BORROWERS HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.

 

MERIDIAN BIOSCIENCE CORPORATION    MERIDIAN BIOSCIENCE, INC.
By:                                                                       
                                                       
By:                                                                      
                                          Its:
                                         
                                         
                                           Its:                            
                                         
                                            OMEGA TECHNOLOGIES, INC.    MERIDIAN
LIFE SCIENCE, INC. By:                             
                                         
                                                       
By:                                                                      
                                          Its:                             
                                         
                                                        
Its:                                                                      
                                           

 

3